Citation Nr: 0507582	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  02-03 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1959 to 
November 1966.

The appeal comes before the Board of Veterans' Appeals 
(Board) from April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, in pertinent part denying entitlement to service 
connection for PTSD.

In May 2002 the veteran testified before a hearing officer at 
the RO.  In August 2004 the veteran testified before the 
undersigned at the RO.  Transcripts of these hearings are 
contained in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There is medical evidence on file which links the veteran's 
current PTSD with his experiences in Vietnam.  

The veteran alleges that he was at Bein Hoa Air Force base on 
October 31, 1964, when it was exposed to an enemy attack.  He 
has explained that he had returned from TDY (temporary duty 
assignment) in Nha Trang at the very latest on October 28, 
1964, to his base of Tan Son Nhut, and then was sent on a 
flight to Bein Hoa to replace equipment, and was forced to 
stay overnight because travel at night was prohibited.  He 
added that he returned to base on November 1, 1964, and thus 
was present at Bein Hoa at the time of an October 31st mortar 
attack.  He has asserted that his duties involved equipment 
support, including going to bases of the 33rd Tactical 
Fighter Group, which included Bein Hoa. 

The veteran also alleges that he was aboard a C-123 in June 
or July 1964 when it was shot 14 times.  He said the plane 
did not crash but sustained 28 bullet holes.

In June 2003, the Director, Center for Unit Records Research 
verified that Bein Hoa Air Force base came under mortar 
attacks on October 31, 1964.  No information was provided 
regarding enemy fire to the C-123 in June or July 1964.

The remaining issues that need to be resolved include 
locating corroborative evidence that the veteran was actually 
in Bein Hoa on October 31, 1964, and/or that he was aboard a 
C-123 when it came under fire.

Pursuant to the VCAA, the RO must ask the veteran for all 
pertinent evidence in his possession.  The requested evidence 
must include all copies the veteran has of service personnel 
records, including duty orders, etc., since they may help 
confirm the veteran's alleged stressors.  The veteran's 
service personnel records should also be requested from the 
National Personnel Records Center (NPRC). 

Accordingly, this case is REMANDED for the following:

1.  The veteran should be instructed to 
submit any pertinent service personnel 
records he has in his possession to 
include any TDY orders in October 1964 
or any flight orders from June or July 
1964.  

2.  The National Personnel Records 
Center (NPRC) should be asked to provide 
any outstanding service personnel 
records of the veteran.  This should 
include a specific request for any TDY 
orders for the veteran in 1964.  The 
request, and any records and responses 
received, should be associated with the 
claims folder.  

3.  If the veteran has provided 
sufficient details to allow for this 
query, the RO should inquire with the 
records division of the Department of 
the Air Force, for verification of an 
incident in June or July of 1964, among 
flights for which the veteran had 
received flight orders, in which the C-
123 aircraft received 14 rounds of 
ground fire, leaving 28 holes in the 
airframe, where the aircraft did not 
crash on that flight.  Copies of any 
queries sent, and any records and 
responses received should be associated 
with the claims folder.  

4.  With appropriate authorization, the 
RO should obtain all as-yet-unobtained 
post-service medical records from the 
Lowden County Mental Health Clinic, from 
the Martinsburg VAMC, and from the 
Martinsburg Vet Center.  Copies of all 
requests, responses, and records 
received should be associated with the 
claims folder.

5.  After completion of the foregoing, 
the RO must make a finding of any 
independently verified in-service 
stressors.  

6.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claim.  If the determination remains 
to any extent adverse to the 
claimant, he and his representative 
must be provided a supplemental 
statement of the case which includes 
a summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  They should then 
be afforded the applicable time to 
respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


